DETAILED ACTION
This office action is in response to the correspondence filed on 12/15/2021. This application is a 371 National Stage of PCT/EP2018/065233 that has a foreign application EP17175395.7 filed 06/12/2017. Claims 1-12 are pending and are examined. Claims 1, 11, and 12 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Regarding the 35 U.S.C. §112(b) rejections, Applicants have addressed some of the prior rejections but there are remaining issues that need to be addressed. Please see the 35 U.S.C. §112(b) section below.
Applicant’s arguments with respect to claims 1-12 have been considered. The following are applicant arguments recited in the Remarks followed by Examiner's response:
Applicant argues that claims 1-12, particularly independent claims 1, 11, and 12 recite "the second network access point provides access to the network for the mobile computing device" is distinct from providing "access to a local network inaccessible to the second 
Examiner respectfully disagrees. Although examiner understands the argument of the Applicant that access to the local network via the second network access point is not possible until such access is permitted by the first network access point, this specific process is, however, not positively recited in the claims. One would not come to this conclusion with the broadest reasonable interpretation. One would interpret that the first network access point provides access a local network and that local network is not accessible to the second network access point, but then the same local network is suddenly accessible to the second network access point. Examiner encourages applicant to further amend the claim to distinguish the invention and clarify the difference with support by the specification.
Regarding the non-statutory double patenting rejection, the rejection is maintained in light of the examiner’s response above to the 35 U.S.C. §112(b) and 35 U.S.C. 103 arguments and that the initial interpretation of the rejection has not changed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, of copending Application No. 16620355 in view of Chen et al. US 2012/0044862 A1 referred to as Chen. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming the same process of a mobile computing device associated with a first network access point requesting network access through a second network access point using blockchain, as seen in the example below in claim 1 of the instant application and claim 1 of the copending application. The instant application is narrower in scope but has the same steps as the copending application except the additional limitation of the first network access point providing access to a local network inaccessible to the second network access point which is disclosed by Chen (see more details in the 35 USC § 103 rejection below). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending U.S. Application No. 16620355
1. (Currently Amended) A computer implemented method of a first network access point for secure network access by a mobile computing device, the mobile computing device being associated with the first network access point by a digitally signed record in a blockchain wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, the method comprising:
receiving a request from a second network access point to associate the mobile computing device 
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on validation of the new record, 
wherein the first network access point provides access to a local network inaccessible to the second network access point, and the method further comprises:
permitting access to the local network by the mobile computing device via the second network access point.

receiving a request from a second network access point to associate the mobile computing device with 
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on the validation of the new record.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1-12, specifically independent claims 1, 11, and 12, a limitation recites that “wherein the first network access point provides access to a local network inaccessible to the second network access point”, it is unclear how the first network access point can provide access to a local network inaccessible to the second network access point but yet the access to the local network is permitted via the second network access point. 
Appropriate clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Jover et al. (“dHSS Distributed Peer-to-Peer implementation of the LTE HSS based on the Bitcoin/Nhamecoin architecture” per IDS, referred to as Jover), in view of Chen et al. (US Pub No. 2012/0044862 A1, referred to as Chen).
Regarding claims 1, 11, and 12, taking claim 1 as exemplary, Jover discloses,
1. (Currently Amended) A computer implemented method of a first network access point for secure network access by a mobile computing device, the mobile computing device being associated with the first network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, the method comprising: (Jover: abstract, Sections I and II; "a fully Distributed Home Subscriber Server, dHSS, for LTE networks implemented as a Peer-to-Peer, P2P, distributed ledger, resulting in a non-centralized packet core node. The dHSS leverages the architecture of the blockchain in Bitcoin enhanced with the database-like properties of Namecoin. The dHSS provides the same functionality expected from the HSS in a fully distributed way, which allows to locally authenticate mobile devices, with zero control plane traffic at the packet core, in the scenario of all the eNodeBs belonging to the dHSS P2P network").
receiving a request from a second network access point to associate the mobile computing device with the second network access point, the request having associated identification information for the mobile computing device; (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the public key of the user");
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on validation of the new record, (Jover:(Section IV; "transactions on this distributed data base are validated and recorded by means of computer power offered by the mining network nodes. In average, every few minutes a new set of verified transactions, known as a block, is assembled, appended to the block chain and published to the rest of the network, providing the means to avoid double spending. The dHSS also provide for handover functionality between eNodeBs"),
Jover does not explicitly disclose, however Chen teaches,
wherein the first network access point provides access to a local network inaccessible to the second network access point, and the method further comprises: (Chen: figure 4A; paragraphs [0052]-[0062]; when the roaming subscriber associates with a foreign Wi-Fi access point the roaming subscriber accesses the network provider's network via the foreign Wi-Fi access point. A management software performs the subscriber authentication to authenticate users or devices before granting them access to the access point devices of the network service provider. Please see 35 USC § 112(b) rejection about “inaccessible” feature.)
permitting access to the local network by the mobile computing device via the second network access point. (Chen: figure 4A; paragraphs [0052]-[0062]; when the roaming subscriber associates with a foreign Wi-Fi access point the roaming subscriber accesses the network provider's network via the foreign Wi-Fi access point. A management software performs the subscriber authentication to authenticate users or devices before granting them access to the access point devices of the network service provider.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Chen of into the teachings of Jover with a motivation to maintain a communication session by allowing session connectivity to the owner of the gateway during roaming (Chen abstract).
Regarding the non-exemplary limitations of claim 11, Jover discloses,
a processor and memory storing computer program code (Jover: Section IV; computer)

	

Regarding claim 2, the combination of Jover and Chen discloses, 
2. (Currently Amended) The method of claim 1 
Jover further discloses,
wherein the new record for storage in the blockchain includes a reference to an original record for the mobile computing device such that the new record supersedes the original record to associate the mobile computing device with the second network access point. (Jover: Section IV-A; new set of verified transactions, known as a block, is assembled, appended to the block chain and published to the rest of the network (new chain has the new record and also has the history of transactions).)

Regarding claim 3, the combination of Jover and Chen discloses, 
3. (Currently Amended) The method of claim 1 
Jover further discloses,
wherein the entitlement of the mobile computing device is verified based on the identification information for the mobile computing device. (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the public key of the user");


Regarding claim 4, the combination of Jover and Chen discloses, 
4. (Currently Amended) The method of claim 1 
Jover further discloses,
wherein each of the original first network access point and the second network access points is a wired or wireless network router. (Jover: Section I; mobile communication networks.)

Regarding claim 5, the combination of Jover and Chen discloses, 
5. (Currently Amended) The method of claim 1 
Jover further discloses,
wherein at least some of the miner computing components are one or more of: network appliances; or network access points. (Jover: Section IV-A; mining network nodes.)

Regarding claim 6, the combination of Jover and Chen discloses, 
6. (Currently Amended) The method of claim 1 
Jover further discloses,
wherein the blockchain is a distributed transactional database. (Jover: Section IV-A)

Regarding claim 7, the combination of Jover and Chen discloses, 
7. (Currently Amended) The method of claim 1
Jover further discloses,
wherein the miner computing components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work. (Jover: Section IV-A)

Regarding claim 8, the combination of Jover and Chen discloses, 
8. (Currently Amended) The method of claim 1 
Jover further discloses,
wherein the identification information is a digital signature provided by the mobile computing device and signed using a private key. (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the key of the user" (public or private key).)

Regarding claim 9, the combination of Jover and Chen discloses, 
9. (Currently Amended) The method of claim 1 
Jover does not explicitly disclose, however Chen teaches,
wherein, further responsive to the verification, network access by the mobile computing device is provided exclusively by the second network access point. (Chen: figure 4A; paragraphs [0052]-[0062]; when the roaming subscriber associates with a foreign Wi-Fi access point the roaming subscriber accesses the network provider's network via the foreign Wi-Fi access point. A management software performs the subscriber authentication to authenticate users or devices before granting them access to the access point devices of the network service provider (the foreign Wi-Fi access point provides access only after authentication for the subscriber).)
The same motivation that was utilized for combining Jover and Chen as set forth in claim 1 is equally applicable to claim 9.


Regarding claim 10, the combination of Jover and Chen discloses, 
10. (Currently Amended) The method of claim 1 
Jover does not explicitly disclose, however Chen teaches,
wherein permitting access to the local network by the mobile computing device via the second network access point includes adjusting one or more of: a firewall; network access rules; port rules; or access control rules. (Chen: [0052]; the Wi-Fi device will need to obtain a new IP address and/or network address translation (NAT) as it moves from one home gateway or access point to another [0053}; In an alternate embodiment, the roaming subscriber may communicate with his or her home gateway via a virtual private network (VPN), Layer 2 Transport Protocol (L2TP), or any other network encapsulation protocol.)
  The same motivation that was utilized for combining Jover and Chen as set forth in claim 1 is equally applicable to claim 10.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of network roaming service.
US 20190230491 A1		US-PGPUB	YU; Youyang et al.
US 20140355520 A1		US-PGPUB	Wallis; Michael Brett

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435